UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2009 Date of reporting period: February 28, 2009 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/28/09 (Unaudited) Key to abbreviations AGO Assured Guaranty, Ltd. AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds NATL National Public Finance Guarantee Corp. Radian Insd. Radian Group Insured U.S. Govt. Coll. U.S. Government Collateralized VRDN Variable Rate Demand Notes MUNICIPAL BONDS AND NOTES (98.1%)(a) Principal Rating(RAT) amount Value Arizona (88.5%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $425,671 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. A, 5s, 1/1/27 Aa1 1,000,000 1,027,220 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 714,147 AZ Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. D, 5 1/2s, 1/1/38 AA- 1,750,000 1,621,900 AZ Hlth. Fac. Auth. VRDN (Catholic West), Ser. A, 0.58s, 7/1/35 VMIG1 1,000,000 1,000,000 AZ School Fac. Board COP, 5 3/4s, 9/1/22 AA- 1,000,000 1,078,070 AZ State COP, Ser. A, FSA, 5s, 9/1/26 AAA 1,000,000 1,003,590 AZ State U. COP (Research Infrastructure), AMBAC, 5s, 9/1/30 AA- 1,000,000 968,010 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, NATL, 5s, 7/1/31 A2 1,500,000 1,431,945 5s, 7/1/25 A2 825,000 832,285 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 129,725 Chandler, G.O. Bonds, FGIC, NATL, 8s, 7/1/10 AA- 1,450,000 1,565,725 Chandler, St. & Hwy. User Rev. Bonds, NATL, 8s, 7/1/11 Aa3 1,100,000 1,258,642 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, NATL, 8s, 7/1/14 Aa2 2,150,000 2,670,494 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BB+/P 455,000 411,775 Gila Cnty., Unified School Dist. G.O. Bonds (No. 10 Payson 2006 School Impt.), Ser. A, AMBAC, stepped-coupon, 1s (5 1/4s, 7/1/09), 7/1/27 (STP) A2 1,000,000 913,140 Glendale, Indl. Dev. Auth. Rev. Bonds (John C. Lincoln Hlth.), 5s, 12/1/42 BBB 500,000 353,140 (Midwestern U.), 5s, 5/15/26 A- 1,200,000 1,118,784 Glendale, Pub. Fac. Corp. Rev. Bonds (Western Loop 101), Ser. A, 7s, 7/1/28 AA 1,000,000 1,064,450 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 AA 1,615,000 1,617,374 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 895,000 857,866 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 5 1/4s, 7/1/32 A2 1,410,000 1,204,366 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, NATL, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) AA 3,500,000 4,353,895 Maricopa Cnty., Indl. Dev. Auth. Solid Waste Disp. Mandatory Put Bonds (Waste Mgt., Inc.), 7s, 12/1/10 A-2 200,000 206,034 Maricopa Cnty., Poll. Control Rev. Bonds (Public Service Co. of NM), Ser. A, 6.3s, 12/1/26 Baa3 1,000,000 861,300 Maricopa Cnty., School Dist. G.O. Bonds (No. 69 Paradise Valley-Project of 1994), Ser. B, NATL, 7s, 7/1/12 Aa3 1,000,000 1,148,190 (No. 11 Peoria Unified 2003 School Impt.), FGIC, NATL, 5s, 7/1/09 (Prerefunded) AAA 20,000 20,294 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 60 Higley School Impt.), Ser. C, 5s, 7/1/27 A2 1,000,000 1,011,080 (No. 89 Dysart School Impt. 2006), Ser. B, AMBAC, 5s, 7/1/19 A+ 1,000,000 1,090,120 McAllister, Academic Village Rev. Bonds (AZ State U. Hassayampa), 5 1/4s, 7/1/26 AA- 1,000,000 1,038,780 Mesa, Util. Syst. Rev. Bonds, FGIC, NATL, 7 1/4s, 7/1/12 AA- 365,000 420,725 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 A 2,000,000 2,118,720 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 905,000 903,733 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AAA 1,500,000 1,580,580 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, NATL, 5 3/4s, 7/1/19 Aa3 1,000,000 1,015,290 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC, NATL zero %, 7/1/43 AA 1,000,000 736,840 zero %, 7/1/32 AA 1,000,000 755,350 Phoenix, Civic Impt. Corp. Excise Tax Rev. Bonds, Ser. A, NATL, 4 3/4s, 7/1/26 AA 1,415,000 1,388,695 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, 5 1/2s, 7/1/24 AAA 500,000 547,270 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, NATL, FHA Insd., 6.9s, 1/1/23 AA- 980,000 983,469 Phoenix, Indl. Dev. Auth. Govt. Office Lease Rev. Bonds (Capitol Mall, LLC II), AMBAC, 5s, 9/15/28 A1 1,000,000 914,370 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 88,753 Pima Cnty., Indl. Dev. Auth. Charter School VRDN (Delaware Military Academy), 0.60s, 9/1/38 A-1 1,200,000 1,200,000 Pinal Cnty., COP, 5s, 12/1/26 A 1,000,000 873,160 Pinal Cnty., Elec. Dist. No. 4 Rev. Bonds, 6s, 12/1/38 BBB- 500,000 390,610 Queen Creek, Special Assmt. Bonds (Impt. Dist. No. 001) 5s, 1/1/26 Baa2 200,000 157,130 5s, 1/1/17 Baa2 500,000 456,815 Rio Nuevo, Multi-Purpose Fac. Dist. Rev. Bonds, AGO, 6s, 7/15/19 AAA 1,000,000 1,103,880 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/37 A2 750,000 476,625 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care) 5.8s, 12/1/31 (Prerefunded) A-/F 500,000 560,165 Class A, 5 1/4s, 9/1/30 A3 1,500,000 1,245,600 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds (Wtr. & Swr. Dev.), Ser. A, 5 1/2s, 7/1/28 AAA 1,000,000 1,029,230 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 993,485 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), NATL 5 5/8s, 9/1/28 AA- 1,250,000 1,193,788 5 5/8s, 9/1/23 AA- 1,065,000 1,070,645 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 A 2,215,000 2,169,172 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 157,000 145,401 Tucson & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. 1A, GNMA Coll., 5 1/2s, 1/1/35 AAA 1,075,000 1,040,417 Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 5.35s, 6/1/47 Aaa 705,000 684,386 Tucson, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Christian Care), Ser. A, Radian Insd., 6s, 7/1/30 (Prerefunded) BBB+ 1,000,000 1,075,220 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 762,168 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 765,940 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 356,790 Guam (0.9%) Territory of GU, Econ. Dev. & Comm. Auth. Rev. Bonds (Tobacco Settlement), 5 5/8s, 6/1/47 BBB+/F 965,000 618,642 Puerto Rico (7.5%) Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A 6s, 7/1/44 Baa3 1,250,000 1,119,700 6s, 7/1/38 Baa3 675,000 614,885 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. X, NATL, 5 1/2s, 7/1/15 AA 400,000 393,684 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 896,430 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.) Ser. N, Cmnwlth. of PR Gtd., 5 1/2s, 7/1/19 Baa3 2,000,000 1,884,160 Ser. I, Cmnwlth. of PR Gtd., 5 1/4s, 7/1/29 Baa3 225,000 191,756 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, NATL, zero %, 8/1/43 AA- 1,500,000 136,125 Virgin Islands (1.2%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 400,000 244,244 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 592,387 TOTAL INVESTMENTS Total investments (cost $71,133,310)(b) TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/28/09 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Citibank, N.A. $436,671 3/12/09 - 5.02% minus $46,196 Municipal Market Data Index AAA municipal yields 15 Year rate Total NOTES (a) Percentages indicated are based on net assets of $70,251,185 . (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at February 28, 2009 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 28, 2009. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at February 28, 2009 and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $71,133,310, resulting in gross unrealized appreciation and depreciation of $2,286,807 and $4,525,670, respectively, or net unrealized depreciation of $2,238,863. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. The rates shown on VRDN and Mandatory Put Bonds are the current interest rates at February 28, 2009. The dates shown on Mandatory Put Bonds are the next mandatory put dates. The dates shown on debt obligations other than Mandatory Put Bonds are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 28, 2009 (as a percentage of net assets): Local government 23.2% Health care 18.3 Utilities 16.5 The fund had the following insurance concentrations greater than 10% at February 28, 2009 (as a percentage of net assets): NATL 30.4% AMBAC 13.9 FGIC 10.2 Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian; collateral pledged by the fund is segregated by the funds custodian and identified in The funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 28, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $ $ Level 2 68,894,447 46,196 Level 3 Total $68,894,447 $46,196 Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2009
